Citation Nr: 0901907	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-05 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
ankle disability.

2.  Entitlement to service connection for hearing loss in the 
right ear.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1957 to 
February 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
and a noncompensable rating for residuals of right ankle 
strain, effective February 1, 2005, and denied service 
connection for hearing loss and tinnitus.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had moderate limitation of right ankle motion 
for the period from February 1, 2005 to December 4, 2006.

2.  The veteran has had a normal right ankle with no 
limitation of motion during the period beginning December 5, 
2006.

3.  The veteran's right ear hearing loss is the result of in-
service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for the right 
ankle disability have been met for the period prior to 
December 5, 2006.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5271 (2008).

2.  The criteria for a 10 percent evaluation for the right 
ankle disability have not been met for the period beginning 
December 5, 2006.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Code 5271.

3.  The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claims.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision with 
regard to the right ear hearing loss claim, further 
assistance is unnecessary to aid the veteran in 
substantiating that claim.  

As for the claim for a compensable initial rating for a right 
ankle disability, this claim arises from the veteran's 
disagreement with the initial rating assigned after the grant 
of service connection.  The courts have held, and VA's 
General Counsel has agreed, that where an underlying claim 
for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

Duty to Assist

In developing his claims, VA obtained the veteran's service 
treatment records (STRs), and VA treatment records.  In 
addition, VA examinations were provided in June 2005 and 
December 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  There is no reported evidence that has not 
been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

I.  Compensable initial rating for right ankle disability

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

The Court has held that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Factual Background

Service treatment records show a right ankle sprain as a 
result of the veteran jumping off a truck.

During a June 2005 VA examination, the veteran complained of 
pain in the right ankle and foot especially while going up 
steps.  He reported swelling after prolonged standing and his 
ankle giving way on him.  He does not having locking of his 
ankle but he did report fatigue and flare-ups.  He does not 
use a cane or corrective shoes and did not report dislocation 
or subluxation.  There was no prosthesis.

Upon examination, there was no evidence of swelling, 
tenderness, atrophy, weakness, redness or heat.  There was 
slight weakness of the right ankle.  There was no objective 
evidence of instability.  Dorsiflexion was to 13 degrees with 
no pain.  Plantar flexion was to 43 degrees with no pain.  
There was no valgus or varus angulation of the os calcis in 
relationship to the long axis of the tibia and fibula.  On 
passive range of motion, dorsiflexion was to 16 degrees with 
pain and plantar flexion to 44 degrees with no pain.  After 
repetitive motion, dorsiflexion was to 15 degrees and plantar 
flexion was to 35 degrees.  The decrease in range of motion 
was due to pain.  The diagnosis was right ankle sprain.

A June 2005 X-ray report showed findings of a normal right 
ankle.  There was no evidence of fracture or dislocation.  
The ankle mortice was well preserved showing smooth articular 
surfaces.  The regional soft tissues were unremarkable.

In an October 2006 private treatment record, the veteran 
reported pain on the anterior lateral ankle joint.  Upon 
examination, there was no evidence of creptitus, and he had 
full range of motion of his right ankle.  The distal aspects 
of the fibula appeared somewhat hypertrophied, and there was 
mild edema.  The examiner stated that the X-ray report showed 
degenerative joint disease of the right ankle.  

At a December 2006 VA examination, the veteran reported that 
he had an ankle sprain in July 1961.  He reported that his 
ankle "gives way" six to seven times per year.  He had had 
no ankle surgery.  He stated that he did not use assistive 
aids.  He did not have symptoms of arthritis or 
incapacitating episodes.  He also did not have functional 
limitations on standing or walking.  

Upon examination, his gait was normal.  Dorsiflexion was to 
20 degrees with no pain, even after repetitions.  Plantar 
flexion was to 45 degrees with no pain, even after 
repetitions.  There was no arthritis or ankylosis.  The 
examiner also did not find instability.  The examiner found 
the veteran ankle to be normal on examination and X-ray.  

A December 2006 X-ray report showed a normal ankle with no 
evidence of fracture-dislocation or other significant bony 
abnormality.

Analysis

Under the rating schedule, limitation of motion of an ankle 
is rated at 10 percent if moderate, and 20 percent if marked.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Full range of 
motion of an ankle is 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2002).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2008).

The evaluation conducted in June 2005 shows some loss of 
plantar flexion and dorsiflexion.  While the limitation of 
ankle plantar flexion was relatively slight, there was a 
considerable loss of ankle dorsiflexion indicated on this 
examination.  

The June 2005 VA examination documented some limitation of 
right ankle motion in both plantar and dorsiflexion.  Given 
VA's policy of recognizing painful joints as warranting at 
least the minimum compensable rating, and that the limitation 
of plantar flexion was significant, the examination justifies 
a finding of moderate limitation of motion.  

Similarly, the October 2006 private treatment record showed 
that the veteran had pain on the anterior lateral ankle joint 
and also to the peroneal tendons.  The veteran had full range 
of motion but there was mild edema, and it is unclear whether 
the veteran experienced pain on motion.   The evidence can 
not reasonably be considered to be more than moderate in 
severity.  A marked degree of loss of right ankle motion was 
not demonstrated in that treatment record.  Therefore a 10 
percent rating is warranted prior to December 5, 2006.  

Therefore the veteran's service connected right ankle 
disability warranted a 10 percent rating prior to December 5, 
2006.  However, the limitation of motion clinically 
demonstrated prior to December 5, 2006 was insufficient to be 
considered marked.  The veteran had most of the normal range 
of motion even with consideration of functional factors.  

After repetitive motion, dorsiflexion was actually improved 
to 15 degrees.  After repetitive motion, plantar flexion was 
to 35 degrees.  The examiner noted that the decrease in 
motion was due to pain.  The Board finds that a 10 percent 
rating for moderate limitation of motion of the ankle already 
contemplates the veteran's complaints of pain and limitation 
of motion due to pain.  There have been no reports of 
incoordination.  

Although the veteran did report that the ankle gave way a few 
times a year, the June 2005 examiner stated that there was no 
objective evidence of instability and there has been no other 
clinical evidence of instability.  The Board finds that the 
veteran's limitation of motion due to pain is already 
contemplated in the 10 percent rating and an additional 
rating is not warranted for the period prior to December 5, 
2006.

Beginning December 5, 2006

On the December 5, 2006 VA examination, the veteran's right 
ankle was found to be essentially normal on examination and 
X-ray.  The examination showed the veteran to have normal 
plantar and dorsiflexion.  See 38 C.F.R. § 4.70, Plate II.  
Even after repetitive use, the veteran had full range of 
motion of his right ankle with no pain.   

In terms of DeLuca, the December 2006 examination showed no 
limitation due to pain, fatigability, incoordination or 
weakened movement.  

Therefore, based on the evidence from the December 2006 VA 
examination, a noncompensable rating is warranted for the 
period beginning December 5, 2006, the date of the 
examination showing a normal right ankle disability.

Extraschedular Rating

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The veteran's disability has at times appeared asymptomatic 
and at other has been manifested by pain and limitation of 
motion.  These symptoms are contemplated by the rating 
schedule.  The veteran has also reported instability, but 
clinical examinations have not shown such instability.  
Hence, referral for extraschedular consideration is not 
warranted.

II.  Service Connection for Hearing Loss

Legal Criteria

Establishing service connection generally requires competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition thresholds using the Maryland CNC Test are less 
than 94 percent. 38 C.F.R. § 3.385 (2007).  The July 2007 VA 
examination report shows that the veteran's hearing 
thresholds were at or above 40 decibels at each of the above 
frequencies except for 500 Hertz in the right ear.  The 
evidence thus shows current hearing loss as defined by VA.

Analysis

The veteran's DD 214 reflects that he served as a gunner 
during his military service.  The veteran testified that he 
was exposed to loud noises from gun fire during service.  The 
RO requested the veteran's personnel records, but the 
National Personnel Records Center (NPRC) indicated that these 
records were missing and presumed destroyed by fire.  

The veteran stated that during service, there was an incident 
where his ear started bleeding after hours of firing a gun 
and that he was sent to the field infirmary.  He stated that 
since that time he has had difficulty hearing out of his 
right ear.  The veteran is competent to report the trauma.  
His statement is credible and consistent with the 
circumstances of his service.  Hence, the acoustic trauma is 
deemed to have occurred.  38 U.S.C.A. § 1154(b) (West 2002).   

The Board accepts that the veteran's account of sustaining 
acoustic trauma in service is true.  Cromer v. Nicholson, 19 
Vet App 215 (2005) (destruction of service records creates 
heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt and to explain its 
decision).

An October 2006 private audiological examination documents 
current hearing loss as defined in 38 C.F.R. § 3.385.  The 
physician found that the veteran had severe hearing loss on 
his right side.  The veteran also had speech recognition of 
52 percent on his right side.  After examining the veteran, 
the physician opined that the veteran's severe hearing loss 
on the right side is directly related to his military noise 
exposure.  

As noted above, the Board accepts that the veteran's account 
of sustaining acoustic trauma in service is true.  
Furthermore, the record shows that the veteran has a current 
hearing loss disability of his right ear as defined in 38 
C.F.R. § 3.385.  The veteran's private physician also 
provided the veteran with an opinion linking the veteran's 
current hearing disability to the veteran's service. 

Therefore, the evidence supports all three of the elements 
needed for service connection.  Accordingly, service 
connection for bilateral hearing loss is warranted.


ORDER

An initial evaluation of 10 percent for a right ankle 
disability is granted for the period from February 1, 2005 to 
December 4, 2006.

A compensable evaluation for a right ankle disability 
beginning December 5, 2006 is denied.

Entitlement to service connection hearing loss of the right 
ear is granted.



REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  An examination is needed to determine the whether any 
current tinnitus is related to service.  

The veteran has indicated that his tinnitus had its origins 
in service when he worked as a gunner and that it has 
continued to the present time.  In a February 2005 statement, 
he notes that he has trouble hearing out of his right ear and 
that he has ringing in his ears.

In addition, the Board is aware that in situations where the 
veteran's service treatment records are unavailable, it has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

Based upon the above, the veteran should be afforded a VA 
examination to determine the nature and etiology or any 
current tinnitus, and whether it is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the etiology of 
any current tinnitus.  All indicated 
tests and studies should be performed.  
The claims folder must be made available 
to the examiner for review.  The examiner 
is requested to answer the following 
questions:  

a) Does the veteran have current 
tinnitus? 

b) If so, is it at least as likely as not 
(50 percent probability or greater) that 
current tinnitus is related to his period 
of active service, including noise 
exposure?  

The examiner should provide rationales 
for these opinions.  The examiner is 
advised that the Court has held that the 
veteran's reports of injuries and 
symptoms must be considered in 
formulating these opinions.

The veteran is advised that this 
examination is needed to adjudicate his 
claim.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).

3.  If the claim is not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


